Citation Nr: 0527840	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected scars above the left eye.  

2.  Entitlement to an increased disability rating greater 
than 10 percent for service-connected residuals of fracture 
of the right, fourth metacarpal.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) had active military service from 
January 1965 until December 1968.  This matter comes before 
the Board of Veteran's Appeals (Board) on appeal from a June 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which 
assigned an increased disability rating of 10 percent for 
service-connected residuals of fracture of the right, fourth 
metacarpal, and an initial noncompensable rating for service-
connected scars above left eye.  

In June 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's scars above the left eye are not tender, 
painful, adherent or moderately disfiguring.  The scars are 
not 13 or more centimeters in length and do not limit 
function.   

3.  The evidence does not show that the veteran's fracture of 
the right 4th metacarpal results in ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars above the 
left eye have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7801-7805 (2004); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected fracture of the right 4th metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 5227 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  

Notice

The Board notes that a VA letter issued in June 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
these issues.  It is noted that a private examiner has noted 
decreased grip strength in the veteran's right hand; however 
this is attributed to a non-service connected disability.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue being considered here stems from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40 (2003). The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Merits of the Claim

Scars Above the Left Eye

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to scars are essentially unchanged.  
Moreover, the May 2005, supplemental statement of the case 
indicates that the RO has considered both the old and new 
regulations in making its determination.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002). Scars may also 
be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (as revised on August 30, 2002).

The evidence of record does not support a finding that a 
compensable rating is warranted under either the old or the 
new criteria at any time during the appeal period.  On VA 
examination in May 2002, the examiner noted a 3 cm. medial 
and 1.5 cm. lateral scar above the left eye that were barely 
visible, nontender. nonpalpable to the touch, flat, 
nonadherent and without tissue loss.  Similarly on VA 
examination in July 2004, the examiner noted a 4.5 x 0.2 cm. 
flat nontender nonadherent scar above the left eye that was 
0.1 cm. depressed at the distal aspect.  It was noted that 
the scar was barely visible.  The examiner found additionally 
that there was no functional impairment due to the scar.  
Thus a rating of 10 percent for scars is not supported by the 
record at any time during the appeal period, and the claim 
must be denied.  

Residuals of a Fracture of the Right 4th Metacarpal

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004). 

Under the former version of Diagnostic Code 5227, ankylosis 
of the 5th finger, in either the minor or major hand, was 
rated zero percent disabling. See 38 C.F.R. § 4.71a (2002). A 
note to Diagnostic Code 5227 provided that extremely 
unfavorable ankylosis of the finger should be rated as 
amputation under Diagnostic Code 5155.

Under Diagnostic Code 5230, as revised in August 2002, 
limitation of motion of the ring or little finger, in either 
the minor or major hand, is rated as 0 percent disabling. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5230 (2004).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987).

Under Diagnostic Code 5227, ankylosis of the ring or little 
finger, a noncompensable rating is warranted for either the 
dominant or non-dominant hand. The note under Diagnostic Code 
5227 indicates to also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion or other 
digits or interference with overall function of the hand.  

Upon review, the VA examination report of July 2004, supports 
a finding that the veteran experiences little limitations 
associated with his service-connected 4th finger disability.  
The examiner reported that there was no deformity of bone 
observed or palpated and motion was noted as follows: MCP 
joint flexion to 81 degrees; PIP joint in the fourth finger 
to 88 degrees; and DIP joint in the fourth finger to 70 
degrees.  He could make a fist without difficulty with some 
pain.  There was no atrophy and no loss of grip strength.  
The examiner found that there was no impairment or ankylosis.  

The veteran is receiving a 10 percent evaluation under 5010-
5227, the highest rating available for his disability.  The 
note in Diagnostic Code 5227 directs VA to consider other 
diagnostic codes if the symptomatology warrants 
consideration. Limitation of other digits is referenced in 
the Note under Diagnostic Code 5227.  Diagnostic Code 5223 
provides compensation for favorable ankylosis of two digits 
of one hand.  However, an increased rating is not warranted 
as a 10 percent evaluation is the highest rating available 
for any two digits.  There is also no clinical evidence 
supporting a rating under Diagnostic Code 5222 for favorable 
ankylosis of three digits.  Functionally there is no showing 
of weakness or atrophy, and no limitation of motion is noted 
with any three digits.  Deluca, supra; 38 C.F.R. § 4.71(a) 
(2004).

Higher evaluation would be available if the condition were 
ratable as either amputation of the fingers or unfavorable 
ankylosis.  However, ankylosis of the fingers is rated as 
amputation when both the metacarpal phalangeal and proximal 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone. Here, the metacarpal phalangeal joint of the 4th 
finger flexes to 81 degrees, respectively, and the proximal 
interphalangeal joints flex to 88 degrees.   None of these 
joints is ankylosed in extension or full flexion.  The 
criteria for rating as amputation are not met.

To rate the fingers as unfavorable ankylosis, the 
carpometacarpal and metacarpal phalangeal joint must be 
ankylosed or if only the metacarpal phalangeal or the 
proximal interphalangeal joint is ankylosed, a gap of more 
than 5.1 cm. between the fingertips and the transverse crease 
of the palm must be shown.  This is not documented in the 
record, and there is no showing that both the carpometacarpal 
and the metacarpal phalangeal joints are ankylosed.  
Therefore, rating as unfavorable ankylosis is not 
appropriate.  Rather, the veteran's finger disorder is rated, 
as above, as favorable ankylosis.  

A compensable evaluation is not warranted with respect to 
limitation of motion under the criteria in effect prior to 
August 2002, as ankylosis of any other finger than the thumb, 
index finger, or middle finger for both the major and minor 
hand was rated as noncompensably disabling.  An increased 
evaluation is also not warranted under the new rating 
criteria as limitation of motion of the ring or little finger 
currently warrants a noncompensable evaluation as does 
favorable or unfavorable ankylosis of the ring or little 
finger.  Even considering pain and the functional limitation 
it causes, this disability is not, and does not more nearly 
approximate, the equivalent of amputation of the finger at 
the PIP joint.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

An initial compensable evaluation for scars above the left 
eye is denied.  

An increased rating beyond 10 percent for residuals of a 
fracture of the right fourth metacarpal is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


